Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 -12, 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 15-16, 19-22, 24, 28-29 of USPN 10641852. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations the claims in application 16385082 are anticipated by the claims in USPN 10641852, as shown below

Conflicting claims
SN 17145962
Conflicting claims
USPN 10641852
1. A magnetic resonance imaging system comprising: a magnetics system having a 
and the at least one radio frequency coil, using an average of less than 5 kilowatts during image acquisition.

3. The magnetic resonance imaging system of claim 2, wherein the power system operates the magnetic resonance imaging system using an average of less than 3 kilowatts during image acquisition.  
4. The magnetic resonance imaging system of claim 3, wherein the power system operates the magnetic resonance imaging system 


5. The magnetic resonance imaging system of claim 1, wherein the one or more power components comprises a first power amplifier to provide power to the at least one radio frequency coil to form a radio frequency transmit system for the magnetic resonance system, and wherein the radio frequency transmit system uses an average of less than or equal to approximately 250 watts during image acquisition.
24. (Original) The low-field magnetic resonance imaging system of claim 2, wherein the one or more power components comprises a first power amplifier to provide power to at least one radio frequency coil to form a radio frequency transmit system for the low-field magnetic resonance system, and wherein the radio frequency transmit system uses an average of less than or equal to approximately 250 watts during image acquisition.
6. The magnetic resonance imaging system of claim 5, wherein the radio frequency transmit system uses an average of less than or equal to approximately 100 watts during image acquisition.
22. (Original) The low-field magnetic resonance imaging system of claim 19, wherein the gradient system uses an average of less than or equal to approximately 100 watts during image acquisition.




7. A magnetic resonance imaging system comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging, the magnetics system comprising: a permanent, bi-planar BO magnet configured to produce a BO field for the magnetic resonance imaging system; and a power system comprising one or more power components configured to provide power to at least some of the plurality of magnetics components of the magnetics system to operate the magnetic resonance imaging system to perform image acquisition, wherein the power system operates the magnetic resonance imaging system using an average of less than 5 kilowatts during image acquisition.
28. (Previously presented) A low-field magnetic resonance imaging system comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging, the magnetics system comprising: a Bo magnet configured to produce a Bo field for the magnetic resonance imaging system at a low-field strength of less than 0.1 Tesla (T); and a plurality of gradient coils configured to, when operated, generate magnetic fields to provide spatial encoding of emitted magnetic resonance signals; and a power system comprising one or more power components configured to provide power to the magnetics system to operate the low-field magnetic resonance imaging system to perform image acquisition, wherein the power system operates the low-field magnetic resonance imaging system, including the plurality of gradient coils, using 

9. The magnetic resonance imaging system of claim 8, wherein the power system operates the magnetic resonance imaging system using an average of less than 3 kilowatts during image acquisition.  
10. The magnetic resonance imaging system of claim 9, wherein the power system operates the magnetic resonance imaging system using an average of less than 2 kilowatts during image acquisition.

8. (Original) The low-field magnetic resonance imaging system of claim 1, wherein the power system operates the low-field magnetic resonance imaging system using an average of less than 2 kilowatts during image acquisition.
11. The magnetic resonance imaging system of claim 7, wherein the permanent bi-planar BO magnet is configured to produce a BO magnetic field for the magnetic resonance imaging system at a field strength of less than 0.2 Tesla (T) and greater than or equal to 20 milliTesla (mT).  
12. The magnetic resonance imaging system of claim 11, wherein the permanent, bi-planar BO magnet is configured to produce a BO magnetic field for the magnetic resonance imaging system at a field strength of less than 0.1 T and greater than or equal to 50 mT.

15. (Original) The low-field magnetic resonance imaging system of claim 2, wherein the Bo magnet is configured to produce a Bo field for the low-field magnetic resonance imaging system at a field strength of less than .1T and greater than or equal to approximately 20mT.  
16. (Original) The low-field magnetic resonance imaging system of claim 2, wherein the Bo magnet is configured to produce a Bo field for the low-field magnetic resonance imaging system at a field strength of less than .1T and greater than or equal to approximately 50mT.

14. A magnetic resonance imaging system comprising: a magnetics system having a 


a power system comprising one or more power components configured to provide power to at least some of the plurality of magnetics components of the magnetics system to operate the magnetic resonance imaging system to perform image acquisition, wherein the power system operates the magnetic resonance imaging system, including the plurality of gradient coils, using an average of less than 5 kilowatts during image acquisition.


After Final Office Action of September 17, 2019 a power system comprising one or more power components configured to provide power to the magnetics system to operate the low-field magnetic resonance imaging system to perform image acquisition, wherein the power system operates the low-field magnetic resonance imaging system, including the plurality of gradient coils, using an average of less than 5 kilowatts during image acquisition.

16. The magnetic resonance imaging system of claim 15, wherein the power system operates the magnetic resonance imaging system using an average of less than 3 kilowatts during image acquisition.  
17. The magnetic resonance imaging system of claim 16, wherein the power system operates the magnetic resonance imaging system using an average of less than 2 kilowatts during image acquisition.

8. (Original) The low-field magnetic resonance imaging system of claim 1, wherein the power system operates the low-field magnetic resonance imaging system using an average of less than 2 kilowatts during image acquisition.

19. (Original) The low-field magnetic resonance imaging system of claim 1, wherein the one or more power components comprises a first power amplifier to provide power to a first gradient coil, a second power amplifier to provide power to a second gradient coil, and a third power amplifier to provide power to a third gradient coil that together form a gradient system for the low-field magnetic resonance system, and wherein the gradient system uses an average of less than or equal to approximately 1 kilowatt during image acquisition.
19. The magnetic resonance imaging system of claim 18, wherein the gradient system uses an average of less than or equal to approximately 500 watts during image acquisition.  
20. The magnetic resonance imaging system of claim 19, wherein the gradient system uses an average of less than or equal to approximately 200 watts during image acquisition.

20. (Original) The low-field magnetic resonance imaging system of claim 19, wherein the gradient system uses an average of less than or equal to approximately 500 watts during image acquisition.  
21. (Original) The low-field magnetic resonance imaging system of claim 19, wherein the gradient system uses an average of less than or equal to approximately 200 watts during image acquisition.



Claim 13 also rejected for being dependent on a rejected base claim
Claims 1 -10, 12, 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 9, 10-11, 14-15 and 18 of USPN 10330755. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations the claims in application 16385082 are anticipated by the claims in USPN 10330755, as shown below
Conflicting claims
SN 17145962
Conflicting claims
USPN 10330755

1. (Currently amended) A low-field magnetic resonance imaging system comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging, the magnetics system comprising: a Bo magnet configured to produce a Bo field for the low field magnetic resonance imaging system; a plurality of gradient coils configured to, when operated, generate magnetic fields to provide spatial encoding of emitted magnetic resonance signals; and at least one radio frequency coil configured to, when operated, transmit radio frequency signals to the field of view of the low field magnetic resonance imaging system and receive magnetic resonance signals emitted from the field of view; and a power system comprising one or more power components configured to provide power to the magnetics system to operate the low field magnetic resonance imaging system to perform image acquisition, wherein the power system operates the low-field magnetic resonance imaging system, including the plurality of gradient coils and the at least one radio frequency coil, using an average of less than 1.6 kilowatts during image acquisition.
2. The magnetic resonance imaging system of claim 1, wherein the power system operates the magnetic resonance imaging system using an average of less than 4 kilowatts during image acquisition.  
3. The magnetic resonance imaging system of claim 2, wherein the power system operates the magnetic resonance imaging system using an average of less than 3 kilowatts during image acquisition.  
4. The magnetic resonance imaging system of claim 3, wherein the power system operates 


5. The magnetic resonance imaging system of claim 1, wherein the one or more power components comprises a first power amplifier to provide power to the at least one radio frequency coil to form a radio frequency transmit system for the magnetic resonance system, and wherein the radio frequency transmit system uses an average of less than or equal to approximately 250 watts during image acquisition.
14. (Original) The low-field magnetic resonance imaging system of claim 13, wherein the one or more power components comprises a first power amplifier to provide power to at least one radio frequency coil to form a radio frequency transmit system for the low-field magnetic resonance system, and wherein the radio frequency transmit system uses an average of less than or equal to approximately 250 watts during image acquisition.
6. The magnetic resonance imaging system of claim 5, wherein the radio frequency transmit system uses an average of less than or equal to approximately 100 watts during image acquisition.
15. (Original) The low-field magnetic resonance imaging system of claim 1 3, wherein the radio frequency transmit system uses an average of less than or equal to approximately 100 watts during image acquisition.
7. A magnetic resonance imaging system comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging, the magnetics system comprising: a permanent, bi-planar BO magnet configured to produce a BO field for the magnetic resonance imaging system; and a power system comprising one or more power components configured to provide power to at least some of the plurality of magnetics components of the magnetics system to operate the magnetic resonance imaging system to perform image acquisition, wherein the power system operates the magnetic resonance imaging system using an average of less than 5 kilowatts during image acquisition.
1. (Currently amended) A low-field magnetic resonance imaging system comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging, the magnetics system comprising: a Bo magnet configured to produce a Bo field for the low field magnetic resonance imaging system; a plurality of gradient coils configured to, when operated, generate magnetic fields to provide spatial encoding of emitted magnetic resonance signals; and at least one radio frequency coil configured to, when operated, transmit radio frequency signals to the field of view of the low field magnetic resonance imaging system and receive magnetic resonance signals emitted from the field of view; and a power system comprising one or more power components configured to provide power to the magnetics system to operate the low field magnetic resonance including the plurality of gradient coils and the at least one radio frequency coil, using an average of less than 1.6 kilowatts during image acquisition.

9. The magnetic resonance imaging system of claim 8, wherein the power system operates the magnetic resonance imaging system using an average of less than 3 kilowatts during image acquisition.  
10. The magnetic resonance imaging system of claim 9, wherein the power system operates the magnetic resonance imaging system using an average of less than 2 kilowatts during image acquisition.

18. (Original) The low-field magnetic resonance imaging system of claim 1, wherein the power system operates the low-field magnetic resonance imaging system using an average of less than 1 kilowatt during image acquisition.
12. The magnetic resonance imaging system of claim 11, wherein the permanent, bi-planar BO magnet is configured to produce a BO magnetic field for the magnetic resonance imaging system at a field strength of less than 0.1 T and greater than or equal to 50 mT.

6. (Original) The low-field magnetic resonance imaging system of claim 1, wherein the BO magnet comprises at least one permanent magnet configured to produce a BO field of less than or equal to approximately .1T and greater than or equal to approximately 40mT.
14. A magnetic resonance imaging system comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging, the magnetics system comprising: a plurality of 


a power system comprising one or more power components configured to provide power to at least some of the plurality of magnetics components of the magnetics system to operate the magnetic resonance imaging system to perform image acquisition, wherein the power system operates the magnetic resonance imaging system, including the plurality of gradient coils, using an average of less than 5 kilowatts during image acquisition.
low field magnetic resonance imaging system; a plurality of gradient coils configured to, when operated, generate magnetic fields to provide spatial encoding of emitted magnetic resonance signals; and at least one radio frequency coil configured to, when operated, transmit radio frequency signals to the field of view of the low field magnetic resonance imaging system and receive magnetic resonance signals emitted from the field of view; and a power system comprising one or more power components configured to provide power to the magnetics system to operate the low field magnetic resonance imaging system to perform image acquisition, wherein the power system operates the low-field magnetic resonance imaging system, including the plurality of gradient coils and the at least one radio frequency coil, using an average of less than 1.6 kilowatts during image acquisition.

16. The magnetic resonance imaging system of claim 15, wherein the power system operates the magnetic resonance imaging system using an average of less than 3 kilowatts during image acquisition.  
17. The magnetic resonance imaging system of claim 16, wherein the power system operates the magnetic resonance imaging system using an average of less than 2 kilowatts during image acquisition.

18. (Original) The low-field magnetic resonance imaging system of claim 1, wherein the power system operates the low-field magnetic resonance imaging system using an average of less than 1 kilowatt during image acquisition.

9. (Original) The low-field magnetic resonance imaging system of claim 1, wherein the one or more power components comprises a first power amplifier to provide power to a first gradient coil, a second power amplifier to provide power to a second gradient coil, and a third power amplifier to provide power to a third gradient coil that together form a gradient system for the low-field magnetic resonance system, and wherein the gradient system uses an average of less than or equal to approximately 1 kilowatt during image acquisition.
19. The magnetic resonance imaging system of claim 18, wherein the gradient system uses an average of less than or equal to approximately 500 watts during image acquisition.  
20. The magnetic resonance imaging system of claim 19, wherein the gradient system uses an average of less than or equal to approximately 200 watts during image acquisition.

10. (Original) The low-field magnetic resonance imaging system of claim 9, wherein the gradient system uses an average of less than or equal to approximately 500 watts during image acquisition.

11. (Original) The low-field magnetic resonance imaging system of claim 9, wherein the gradient system uses an average of less than or equal to approximately 200 watts during image acquisition.


Claims 11 and 13 also rejected for being dependent on a rejected base claim
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims are rejected under 35 U.S.C. 103 as being unpatentable over Livni (U.S. Patent 6317618) in view of Rothberg (U.S. Publication 20160069968).
Regarding claims 1, 6, Livni teaches a magnetic resonance imaging system (see fig. 3 (1) explained in col. 3, lines 19-24, a transportable intraoperative magnetic resonance imaging apparatus provided with a removable magnetic flux suppressor to suppress the magnetic flux of the magnet in its surroundings while the apparatus is being transferred) comprising: 
a magnetics system having a plurality of magnetics components (see fig. 3 (3a,b)) configured to produce magnetic fields for performing magnetic resonance imaging (explained in abstract A transportable magnetic resonance imaging apparatus, said apparatus comprising a transportable platform, provided with a casing made of ferromagnetic metal, and a magnetic resonance imaging system mounted onto said transportable platform, said magnetic resonance imaging system comprising a front end and a back end, the front end comprising a magnetic structure for the provision of a magnetic field, at least two gradient coils, RF transmit coil, and RF receive coil, and the back end comprising a host computer as a central processing unit, at least two gradient amplifiers, RF amplifier, MRI spectrometer, MRI controller and display unit, wherein said apparatus is provided with a positioning assembly for moving and positioning said magnetic structure between a first position and a second position, said first position being such that a patient's body part is positioned between said magnetic field, and said second position being such that said pair of magnets is positioned inside said casing, when not in use, in order to suppress the magnetic flux of said pair of magnets outside said casing)), the magnetics system comprising: 

a power system comprising one or more components configured to provide power to at least some of the plurality of magnetics components of the magnetics system to operate the magnetic resonance imaging system to perform image acquisition (as explained in col. 8, lines [18-21]), wherein the power system operates the magnetic resonance imaging system, including the at least one radio frequency coil (as explained in col. 5 lines 59-65, Any MRI system basically consists of a front end and a back end, the front end comprising a magnet, gradient coils, RF transmit coil and RF receive coil).
Livni is deficient in teaching using an average of less than 5 kilowatts during image acquisition.
However Rothberg in a relevant art teaching a low field magnetic system to perform image acquisition using an average of less than 5 kilowatts during image acquisition (see [0154] power amplifier 1622 may be configured to have a power output of at least two watts. The output of power amplifier 1622 is sent to lowpass filter 1812. Lowpass filter 1812 may have any desired cutoff frequency (e.g., three MHz) to achieve the desired filtering. When Tx/Rx switch is set to the transmit (Tx) position, the filtered power output is provided to Tx coil 1640 to produce RF excitations).


    PNG
    media_image1.png
    640
    597
    media_image1.png
    Greyscale

Livni teach the instant invention above;
Regarding claims 2-4, 8-10, 15-17, Livni does not explicitly teach wherein the power system operates the magnetic resonance imaging system using an average of less than 2 kilowatts during image acquisition.
However Rothberg in a relevant art teaching a low field magnetic system to perform image acquisition wherein the power system operates the magnetic resonance imaging system using an average of less than 2 kilowatts during image acquisition (see [0154] power amplifier 1622 may be configured to have a power output of at least two watts. The output of power amplifier 1622 is sent to lowpass filter 1812. Lowpass filter 1812 may have any desired cutoff frequency (e.g., three MHz) to achieve the desired filtering. When Tx/Rx switch is set to the transmit (Tx) position, the filtered power output is provided to Tx coil 1640 to produce RF excitations).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Rothberg in Livni to gain the advantage of efficient MRI scanners to improve one or more of scan time, image resolution, and image contrast, which in turn drives up costs of MRI imaging [Rothberg [0004]].  
Livni teach the instant invention above;
Regarding claim 5, Livni further teaches wherein the one or more power components comprises a first power amplifier to provide power to the at least one radio frequency coil to form a radio frequency transmit system for the magnetic resonance system (as explained in co. 5 lines 60-65, Any MRI system basically consists of a front end and a back end, the front end comprising a magnet, gradient coils, RF transmit coil and RF receive coil. The back end 
Livni does not explicitly teach wherein the radio frequency transmit system uses an average of less than or equal to approximately 250 watts during image acquisition.
However Rothberg in a relevant art teaching a low field magnetic system to perform image acquisition wherein the radio frequency transmit system uses an average of less than or equal to approximately 250 watts during image acquisition (see [0154] power amplifier 1622 may be configured to have a power output of at least two watts. The output of power amplifier 1622 is sent to lowpass filter 1812. Lowpass filter 1812 may have any desired cutoff frequency (e.g., three MHz) to achieve the desired filtering. When Tx/Rx switch is set to the transmit (Tx) position, the filtered power output is provided to Tx coil 1640 to produce RF excitations).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Rothberg in Livni to gain the advantage of efficient MRI scanners to improve one or more of scan time, image resolution, and image contrast, which in turn drives up costs of MRI imaging [Rothberg [0004]].  
Regarding claims 7, the structure recited is intrinsic to the apparatus recited in claim 1, as disclosed by Livni (U.S. Patent 6317618) in view of Rothberg (U.S. Publication 20160069968) as the recited structure will be used during the normal operation, as discussed above with regard to claim 1, Livni as modified further teaches a permanent, bi-planar BO magnet configured to produce a BO field for the magnetic resonance imaging system (see fig.3 (3a,b)) 
Livni as modified teach the instant invention above;
Regarding claim 11, Livni as modified further teaches wherein the permanent bi-planar BO magnet is configured to produce a BO magnetic field for the magnetic resonance imaging system at a field strength of less than 0.2 Tesla (T) and greater than or equal to 20 milliTesla (mT) (as explained in col. 10 lines 22-27, the present invention is in no way limited to any particular magnet assembly, nor is it limited to any particular MRI component construction or design. The magnets used in a transportable magnetic resonance imaging apparatus in accordance with the present invention are preferably in the range of 0.1-0.6 Tesla).
Livni as modified teach the instant invention above;
Regarding claim 12, Livni as modified further teaches wherein the permanent, bi-planar BO magnet is configured to produce a BO magnetic field for the magnetic resonance imaging system at a field strength of less than 0.1 T and greater than or equal to 50 mT (as explained in col. 10 lines 22-27, the present invention is in no way limited to any particular magnet assembly, nor is it limited to any particular MRI component construction or design. The magnets used in a transportable magnetic resonance imaging apparatus in accordance with the present invention are preferably in the range of 0.1-0.6 Tesla).
Livni teach the instant invention above;
Regarding claim 13, Livni does not explicitly teach wherein the permanent, bi-planar BO magnet comprises a plurality of concentric permanent magnet rings.
However Rothberg in a relevant art teaching a low field magnetic system to perform image acquisition wherein the permanent, bi-planar BO magnet comprises a plurality of concentric permanent magnet rings (see fig. 21F (2200a) and see [00175]) Upper magnet 2200a housed in upper housing 2286A comprises a pair of B0 coils and a laminate panel comprising a 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Rothberg in Livni to gain the advantage of efficient MRI scanners to improve one or more of scan time, image resolution, and image contrast, which in turn drives up costs of MRI imaging [Rothberg [0004]].  

    PNG
    media_image2.png
    582
    794
    media_image2.png
    Greyscale

Regarding claims 14, 19-20, Livni teaches a magnetic resonance imaging system (see fig. 3 (1) explained in col. 3, lines 19-24, a transportable intraoperative magnetic resonance imaging apparatus provided with a removable magnetic flux suppressor to suppress the magnetic flux of the magnet in its surroundings while the apparatus is being transferred) comprising: 

a plurality of gradient coils (see fig. 3 (8)); and 
a power system comprising one or more power components configured to provide power to at least some of the plurality of magnetics components of the magnetics system to operate the magnetic resonance imaging system to perform image acquisition (as explained in col. 8, lines [18-21]), wherein the power system operates the magnetic resonance imaging system, including the plurality of gradient coils (see fig. 3 (8))

However Rothberg in a relevant art teaching a low field magnetic system to perform image acquisition configured to, when operated, generate magnetic fields to provide spatial encoding of emitted magnetic resonance signals (see [0083]) a laminate panel may further comprise at least one conductive layer patterned to form one or more gradient coils, or a portion of one or more gradient coils, capable of producing or contributing to magnetic fields suitable for providing spatial encoding of detected MR signals when operated in a low-field MRI system,.., using an average of less than 5 kilowatts during image acquisition (see [0154] power amplifier 1622 may be configured to have a power output of at least two watts. The output of power amplifier 1622 is sent to lowpass filter 1812. Lowpass filter 1812 may have any desired cutoff frequency (e.g., three MHz) to achieve the desired filtering. When Tx/Rx switch is set to the transmit (Tx) position, the filtered power output is provided to Tx coil 1640 to produce RF excitations).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Rothberg in Livni to gain the advantage of efficient MRI scanners to improve one or more of scan time, image resolution, and image contrast, which in turn drives up costs of MRI imaging [Rothberg [0004]].  
Livni teach the instant invention above;
Regarding claim 18, Livni further teaches wherein the one or more power components comprises a first power amplifier to provide power to a first gradient coil, a second power 
Livni does not explicitly teaches wherein the gradient system uses an average of less than or equal to approximately 1 kilowatt during image acquisition.
However Rothberg in a relevant art teaching a low field magnetic system to perform image acquisition wherein the gradient system uses an average of less than or equal to approximately 1 kilowatt during image acquisition (see [0154] power amplifier 1622 may be configured to have a power output of at least two watts. The output of power amplifier 1622 is sent to lowpass filter 1812. Lowpass filter 1812 may have any desired cutoff frequency (e.g., three MHz) to achieve the desired filtering. When Tx/Rx switch is set to the transmit (Tx) position, the filtered power output is provided to Tx coil 1640 to produce RF excitations).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Rothberg in Livni to gain the advantage of efficient MRI scanners to improve one or more of scan time, image resolution, and image contrast, which in turn drives up costs of MRI imaging [Rothberg [0004]].  


Examiner Notes

the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gordon (U.S. Patent 5808376) discloses Method Of And Apparatus For Power Management And Distribution In A Medical Imaging System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TAQI R NASIR/             Examiner, Art Unit 2858                                                                                                                                                                                           /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858